Citation Nr: 0928041	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1941 to September 
1945, and from May 1946 to April 1947.  He was born in 1921.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is now in effect for left shoulder 
degenerative joint disease associated with residuals, left 
clavicle fracture, rated as 20 percent disabling; residuals, 
left clavicle fracture, rated as 10 percent disabling; and 
hemorrhoids, rated as noncompensably disabling.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence does not show, or place 
the evidence in equipoise, that the Veteran's essential 
hypertension or any chronic hypertensive cardiovascular 
disease developed in service or until years thereafter or 
that it is related to anything in or of service origin.


CONCLUSION OF LAW

Hypertensive cardiovascular disease was not incurred in or 
aggravated by service, is not due to anything of service 
origin, and may not be presumed to be of service origin.  38 
U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters, particularly that of 
February 2007, and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of the opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.   Criteria

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
competent evidence of (1) a current disability; (2) an in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the in-service injury or disease and the 
current disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

In addition, service connection for certain specified 
disabilities such as essential hypertension, cardiovascular 
disease, etc., may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

There are two notes to DC 7101, which sets forth the criteria 
for [the evaluation of] service-connected hypertensive 
cardiovascular disease and in the first note it is stated 
that "[f]or purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm."  
For VA purposes, hypertension means that the bottom number is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means that the top number is predominantly 160 
mm or greater with a diastolic of less than 90 mm.  Further, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2008).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

III.  Factual Background and Analysis

Service treatment records are in the file.  On various 
physical examinations conducted at entrance, during and at 
separation from service, blood pressure readings were as 
follows: No reading was taken but no heart impairment 
identified on examination (April 1941); 129/72 (August 1942); 
110/66 (October 1942); 124/72 (May 1946); 120/78 (February 
1947); 108/64 (undated, but at age 24, at one separation from 
service).  On various occasions while he was in service, the 
Veteran was seen for other complaints and blood pressure 
readings were taken as follows: 124/64 (July 1943); 120/70 
(July 1944); 124/80 (July 1944); 130/80 (July 1944); 118/90 
(March 1945 when undergoing a hemorrhoidectomy).

A private physician, SGD, M.D., in a statement in March 1946, 
reported that the Veteran had been seen for gastrointestinal 
complaints which included "heart burns and sour stomach".  
He confirmed this in another statement in August 1950.

On VA examination in May 1949, the Veteran had no complaints 
with regard to his cardiovascular system.  His heart was 
normal on examination without murmurs or thrills, and the 
area of heart dullness was normal.  His blood pressure was  
116/70.

On VA hospitalization in October and November 1960 for 
gastrointestinal complaints (ultimately diagnosed as anxiety 
reaction), his blood pressure was 112/62 with a normal heart 
sinus rhythm and no murmurs.  

Private care givers and various affiants reported in the 
1960's of his gastrointestinal problems without any sign of 
cardiovascular disability or elevated blood pressure 
readings.  On one visit in January 1968, his heart was 
described as having regular rate and rhythm, no murmurs and 
his blood pressure was 120/80.

Some additional private reports are of record from 1974 
showing orthopedic complaints but no signs of cardiovascular 
disability or elevated blood pressure.  One private hospital 
report relating to care for his back from August 1974 noted 
hypertensive cardiovascular disease.  ECG was felt to show 
nonspecific changes.

A VA hospital report from April 1975 showed primarily 
orthopedic problems with anxiety symptoms.  His blood 
pressure was elevated at 130/105.  Historically, the Veteran 
reported that he had been found to have hypertension about 4 
years before and had been on medication for it since that 
time.  A diagnosis was made of hypertensive cardiovascular 
disease.

On VA examination in May 1975, his heart examination showed 
no enlargement, no murmur or arrhythmia and peripheral 
arterial supply was adequate.  Chest X-ray was negative, and 
his blood pressure was 110/80.  An electrocardiogram (ECG) 
was read as within normal limits.

Ongoing VA outpatient records show that in July 1975, blood 
pressure readings were 156/102 and 140/100 (or 110).  In 
October 1975, blood pressure was 130/80; in November 1975, 
his blood pressure was 128/80; and in December 1975, 130/75.  
In January 1976, his blood pressure readings were 140/100 and 
144/90.  In March 1976, his blood pressure was 124/90.  He 
had had some dull chest pain a few days earlier.  In April 
1976, his blood pressure was 132/82; he was said to have had 
light attacks of angina in the past two weeks.

On VA hospitalization in September 1976, he said he had had 
chest pains for the part two months at various intervals and 
was noted to have been seen before for anxiety.  He had taken 
Nitroglycerine with relief of the chest pain.  Blood pressure 
was 110/72.  ECG was not diagnostic.  Summary report showed 
that he was being observed for coronary insufficiency which 
was not confirmed.  As for history of hypertension, blood 
medications were said to include Aldomet, Inderal and 
Hydrochlorothiazide, as a consequence of which, no elevations 
were noted while he was hospitalized.

There are numerous copies of VA outpatient reports since 1977 
which confirm continued complaints of chest pain; some blood 
pressure readings are elevated and others are not.  Among 
others, the diagnosis of hypertension is periodically carried 
in clinical records.  An ECG report from 1998 showed normal 
sinus rhythm with 1st degree AV block and nonspecific T-wave 
abnormality.  Subsequent treatment records show continuing 
treatment for hypertension.  He has also been noted to have a 
number of other disabilities including diabetes mellitus, 
orthopedic problems, and chronic obstructive pulmonary 
disease (COPD).

On release from the Veteran and identification of his having 
been seen by various physicians since 2002, and including 
MAS, M.D. since 2004, records have been obtained from several 
of his recent treating the physicians.  The Veteran has been 
diagnosed with hypertension (which he said had been present 
for 30 years), and mild left ventricular outlet obstruction 
with preserved left ventricular function.  One report dated 
in October 2004 noted that he had never really had a prior 
cardiac history but was hypertensive and at one time had had 
a history of congestive heart failure.  A report dated in 
November 2004 noted that his stress test had been fine but 
that his ECG showed mild narrowing of the aortic valve, a 
mild case requiring monitoring as to size, and only the use 
of an antibiotic prior to dental work or invasive procedures 
of any sort. 

The Veteran filed his claim for entitlement to service 
connection for a heart disorder secondary to combat in 2007.  
In a clarifying document received in February 2007, the 
Veteran has argued that he has been on heart medication since 
the early 1970s and that he had catheterization by VA in the 
1970's as well; that he keeps medication on his person and 
sleeps with his feet elevated, etc.  He asserts that he 
passed his flight physicals.  He has attached a January 2007 
internet article from CNN referring to the results of a new 
study suggesting that those with PTSD are at greater risks 
for heart attacks as they age.  Another MedNet article 
referred to combat stress boosting the risk of heart disease. 

With respect to the articles submitted by the Veteran, 
medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  That has not been 
shown in his case.  The medical articles and testimony 
submitted by the Veteran were not accompanied by the opinion 
of any medical expert linking his heart problems with service 
nor is there such an opinion of record from any credible 
medical source.  In fact, the articles deal with combat 
stress in general and PTSD in particular with the subsequent 
possibility of increased development of heart risks.  
Although he served during a period of war, the Veteran has no 
service connected mental health disabilities and has not so 
claimed.  Thus, the generic medical articles submitted by the 
Veteran are insufficient to establish the required medical 
nexus opinion for causation in his specific case.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the Veteran's 
hypertensive cardiovascular disease.

The Board has considered the Veteran's assertions.  However, 
as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); See also Espiritu v. 
Derwinski, supra.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran, as a lay person, lacks the requisite expertise to 
express an opinion cognizable for the Board's adjudication 
addressing questions of etiology of his claimed hypertensive 
cardiovascular disease on any basis.  These are medical 
questions of etiology beyond the purview of lay knowledge.  
Espiritu; cf. Jandreau, supra.

The clinical data is fairly extensive and service treatment 
records show no evidence of sustained elevation in blood 
pressure readings or any other indication of hypertensive 
cardiovascular disease.  The isolated borderline diastolic 
reading of 90 in 1945 while being treated for another 
disorder does not indicate hypertension.  He has argued that 
he was first diagnosed with hypertension in the 1970's and 
this may well be true, since at least one private hospital 
report relating to care for his back from August 1974 noted 
hypertensive cardiovascular disease.  Assuming this is 
correct, and even if the disease had been present for several 
years before that diagnosis, this would be more than two 
decades after separation from service.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Essential hypertension and associated heart disease was not 
demonstrated in service and there is no medical opinion of 
any kind to the contrary.  In the absence of evidence of 
hypertension present to a disabling degree within the first 
post-service year, the preponderance of the evidence is 
against the claim for service connection on a presumptive 
basis.  And there is no sound evidentiary basis on which to 
associate his heart disability with any of his other service-
connected disabilities.

In sum, there is no medical evidence or opinion from VA or 
private sources associating his hypertensive cardiovascular 
disease with service on direct, secondary or presumptive 
bases.  Because the preponderance of the evidence is against 
the claim for service connection for hypertensive 
cardiovascular disease on any basis considered herein, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  The Board appreciates the Veteran's 
observations as to his disabilities.  His sincerity is not 
questioned.  However, with regard to the Veteran's claimed 
heart disabilities, the evidence is not equivocal and a 
reasonable doubt is not raised to be resolved in his favor.  
Service connection is denied for hypertensive cardiovascular 
disease. 


ORDER

Service connection for hypertensive cardiovascular disease is 
denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


